Citation Nr: 0002427	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  98-05 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a headache disorder.  

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected fractured left zygoma.  

3. Entitlement to service connection for residuals of dental 
trauma.  

4. Entitlement to an initial compensable evaluation for 
service-connected deviated nasal septum.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1981 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a noncompensable 
evaluation for service-connected status post-operative facial 
fracture of the left zygomatic.  The RO further found that no 
new and material evidence, adequate to reopen the claim for 
service connection for migraine headaches, had been 
submitted.  By rating decision in October 1998, the RO 
granted an increased evaluation of 10 percent for 
service-connected fractured zygoma, effective from January 6, 
1997.

In a VA Form 9, received in November 1998, the veteran stated 
that he had an eye/vision disability due to his service-
connected left zygoma fracture.  This issue is referred to 
the RO for further adjudication and development as necessary.  
Further, the veteran has alleged that his dental condition is 
due, at least in part, to surgery conducted at a VA facility 
for correction of his nasal septal deviation.  The issue of 
direct service connection for a dental disorder is decided 
herein, but, the issue of entitlement to compensation for a 
dental disorder under 38 U.S.C.A. § 1151 is referred to the 
RO for further adjudication and development as necessary.  

The issue of entitlement to an initial compensable evaluation 
for service-connected deviated nasal septum is discussed in 
the remand portion of this decision.  


FINDINGS OF FACT

1. By rating decision dated in December 1993, the RO denied 
service connection for headaches.  The veteran was 
properly notified of that decision, and did not perfect a 
timely appeal.

2. The evidence received subsequent to the December 1993 RO 
decision is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the claim.

3. The veteran's current chronic headaches are due to in-
service facial trauma.  

4. The veteran's fractured left zygoma is manifested by mild 
ptosis and mild left-sided paresis of the face.  

5. The record contains no competent medical evidence of a 
nexus between the veteran's current dental conditions and 
any incident of his military service, including the left 
zygomatic fracture.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for headaches is 
reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 
3.156(a) (1999).

2. The veteran's chronic headaches were incurred in his 
active military service.  38 U.S.C.A. §§ 1131, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (1999).

3. The criteria for an evaluation in excess of 10 percent for 
service-connected left zygoma fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.31, 
4.84a, 4.118, 4.124a, Diagnostic Codes 6019, 7800, 8205 
(1999).

4. The claim of entitlement to service connection for 
residuals of dental trauma is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records reported trauma to the 
left side of the face in August 1981 resulting in a left 
zygomatic fracture.  In September 1981, the veteran 
complained of headaches in the frontal region.  Dental 
treatment in September 1981 noted that following the 
veteran's left zygomatic fracture, the veteran's occlusion 
was grossly within normal limits.  Complaints of a headache 
in connection with assessment of upper respiratory infection 
were noted in October 1981.  In February 1982 the veteran 
suffered a trauma to the frontal area of the cranium, in an 
auto accident.  In March 1982 the veteran complained of 
intermittent headaches.  The veteran complained of headaches 
along with other symptoms in February 1983, with an 
assessment of upper respiratory infection.  A dental 
treatment record noted that teeth 1, 16, 17, and 32 were 
extracted in June 1983.  

The veteran's discharge physical examination in April 1984 
noted left facial asymmetry with mild depression of the left 
zygomatic arch and lateral left eyebrow.  Dental examination 
showed teeth 1, 16, 17, and 32 to be missing.  In a report of 
medical history, completed at the same time, the veteran 
denied a history of frequent or severe headaches.  The 
examiner noted a history of left zygoma fracture without 
difficulty with vision/hearing or frequent headaches.  

In December 1988 the veteran filed an initial claim for VA 
benefits for service connection for residuals of a blow to 
the temple incurred in 1981.  In a report of accidental 
injury, received in January 1989, the veteran stated that his 
head was injured in approximately June 1981 during an 
attempted mugging.  The veteran stated that he was admitted 
into intensive care following this incident and stainless 
steel stitches were used to hold the bones together.  A VA 
examination was conducted in February 1989.  No complaints of 
headaches were reported.  

By rating decision in March 1989, the RO granted service 
connection for status post-operative facial fracture of the 
left zygoma with a noncompensable evaluation, effective from 
December 30, 1988.  

By rating decision in November 1989, the RO denied service 
connection for dental trauma.  The record contains no 
evidence that the veteran was properly notified of this 
decision.  

By rating decision in December 1993 the RO denied service 
connection for headaches, including as secondary to the 
veteran's service-connected facial fracture.  The veteran was 
notified of this decision under cover letter dated in January 
1994.  The veteran filed a timely notice of disagreement with 
this decision in January 1994 and a statement of the case was 
issued in August 1994.  An appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  A substantive appeal 
must either indicate that the appeal is being perfected as to 
all issues addressed in the statement of the case, or must 
specifically identify the issues appealed.  38 C.F.R. § 
20.202 (1999).  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mailed the statement of the case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 C.F.R. 
§ 20.302(b) (1999).  Therefore, to timely perfect his appeal, 
the veteran needed to submit a substantive appeal prior to 
January 1995.  The veteran's VA Form 9, substantive appeal, 
was received on February 16, 1995.  By letter in March 1995, 
the RO informed the veteran that his substantive appeal was 
not timely filed.  The letter informed the veteran that he 
had the right to appeal that decision.  No notice of 
disagreement to this decision on the timeliness of the 
veteran's substantive appeal was received.  Therefore, the RO 
decision is final as to evidence of record at the time.  38 
U.S.C. § 4005(c) (1988) (1988) (38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 1999)); 38 C.F.R. § 20.1103 (1999).  

The veteran filed a request to reopen his claim for service 
connection for headaches in January 1997.  The evidence, 
submitted since the final RO decision in December 1993, 
includes VA treatment records, statements of the veteran 
and testimony at a hearing before an RO hearing officer.

VA outpatient treatment records in July 1994 noted complaints 
of severe headaches with a history of head trauma during 
service.  The veteran stated that he began having headaches 
two-to-three years previous and the headaches were increasing 
in duration.  An impression of recurrent headaches secondary 
to left orbital surgery was provided.  In August 1994, the 
veteran reported that the headaches began in 1986 and 
occurred approximately once per week.  The examiner noted 
that the veteran had atypical left-sided headaches that were 
unlikely to be related to facial trauma.  In April 1995, 
chronic headache syndrome secondary to old trauma was noted.  
In November 1995, assessments of post-traumatic left facial 
pain and headaches secondary to the 1981 mugging were 
provided.  VA X-ray examination in October 1994 noted old 
trauma to the lateral wall of the right orbit as well as the 
right medullary sinus and possible fracture of the floor of 
the left orbit.  

VA outpatient treatment records in April 1996 noted follow-up 
for headaches, status post facial trauma in 1981.  The 
examiner noted that the veteran was status post traumatic 
fracture in 1981, but indicated that medical records were not 
available.  The examiner noted that the veteran had a full 
orthopedic, neurological, and ENT work-up for his complaints 
of headaches, but all examinations were negative.  In May 
1996, the veteran reported complaints of headache pain with a 
history of facial trauma in 1981.  The examiner provided an 
assessment of history of post-traumatic facial and orbital 
pain with headache.  VA records contain continued treatment 
for chronic headaches through January 1999.  

A VA fee basis general medical examination was conducted in 
August 1998, and the examiner noted review of the "submitted 
medical records."  The veteran reported that he suffered a 
blow to his left face during an attempted mugging in 1981.  
His chief complaints were migraine headaches and poor 
concentration.  He reported that the headaches occurred 
three-to-four times per week over the left eye with no 
associated blurred vision.  The veteran stated that he had 
been taking over-the-counter medication for his headaches 
since 1985.  The physician noted that the veteran was able to 
chew, swallow, and move his tongue adequately.  

A VA fee basis dental examination was conducted in August 
1998, and the physician noted review of the medical record.  
The veteran reported that during the surgical procedure to 
repair the deviated nasal septum, an instrument slipped and 
hit his teeth (#6 and 8), causing a crack on those two teeth.  
The veteran reported numbness on teeth #11, 12, and 13.  The 
examiner noted pain on palpitation and when biting on the 
left at teeth #11, 12, and 13.  The examiner noted no missing 
teeth except wisdom teeth removed in April 1981.  No 
limitation of inter-incisal range or lateral excursion range 
of motion and no bone loss of mandible, maxilla or hard 
palate were reported.  X-ray showed no abnormality except 
surgical wires at the outer aspect of the left zygomatic 
region and evidence of decay at teeth # 6 and 8.  The 
examiner noted that the pain in teeth #11, 12, and 13 could 
have resulted from nerve damage as a result of the fracture.  
The damage to teeth #6 and 8 could not be caused by the 1996 
surgery or the jaw injury, as damage was due to decay.  The 
physician reported no teeth loss due to substance of body or 
maxilla or mandible, no evidence of broken jaw, and no crack 
of teeth #6 and 8.  

At a hearing before an RO hearing officer in August 1998, the 
veteran testified that he had "sinkage" in his left eye.  
He stated that the area around the original area was 
completely numb.  He reported that wire sutures were used to 
hold the zygoma and the upper maxilla together.  
Transcript, p. 2.  The veteran testified that, during 
service, he had six migraine headaches that were so severe 
that he sought treatment for them.  Transcript, pp. 7-8.  He 
stated that he went to VA for treatment of headaches two days 
after discharge from service.  Transcript, p. 8.  He was 
later prescribed medication at VA for his headaches in 
approximately 1994.  Transcript, p. 12.  He reported that he 
was unable to perform his main occupation as a machinist due 
to the headaches, but was employed as a painter.  
Transcript, p. 9.  

The veteran testified that he had pain where his teeth were 
cracked.  Transcript, pp. 1, 4.  He reported that his teeth 
were cracked and became numb following surgery for his 
deviated nasal septum.  Transcript, p. 16.  He further stated 
that some of the teeth were cracked prior to the surgery.  
Transcript, p. 16.  The veteran testified that he was not 
treated for cracked teeth during service, and that he first 
noticed the condition in approximately 1993.  He stated that 
the steel wires in his jaw, as a result of a broken upper 
jaw, must be causing his problems with his teeth.  
Transcript, p. 17.

In February 1999, the veteran submitted a letter, dated in 
January 1999, from a physician at the VA Medical Center (MC).  
The physician stated that a radiology report in October 1994 
showed that the veteran had two metal sutures-one in the 
left maxilla and the other of the left orbit/zygoma.  


II. Analysis

As an initial matter, the Board notes that the veteran has 
submitted additional evidence directly to the Board in 
February 1999.  The veteran also directed that a VA facility 
forward treatment records directly to the Board in February 
1999.  An appellant has a 90 days period following the 
mailing of notice that an appeal has been certified to the 
Board or until the Board promulgates a decision, 
whichever comes first, during which additional evidence may 
be submitted.  38 C.F.R. § 20.1304(a) (1999).  The notice of 
certification of appeal is dated November 19, 1998, and the 
evidence submitted in February 1999 was received within the 
90-day period.  Any evidence submitted must be referred to 
the agency of original jurisdiction for review, unless this 
right is waived by the appellant or unless the Board 
determines that the benefit may be allowed on appeal without 
such referral.  38 C.F.R. § 20.1304(c) (1999).  In November 
1998, the veteran, through his representative, stated that he 
wished to waive any further review by the RO.  With the 
information submitted in February 1999, the veteran stated 
that he wished to waive review by the RO.  The Board finds 
that the veteran has waived review of the records submitted 
directly to the Board, and the Board may proceed with a 
decision on the veteran's claim considering the evidence of 
record.  

The veteran, through his Congressman, also submitted records 
directly to the Board in May 1999.  Such submission is not 
within the 90-day period for submission of additional 
evidence to the Board and it may not be considered unless the 
appellant demonstrates that there was good cause for the 
delay.  38 C.F.R. § 20.1304(b).  The veteran has made no 
motion for consideration based on good cause.  In any event, 
the Board notes that the evidence submitted by the veteran's 
Congressman are duplicates of medical records, which are 
already of evidence, and, as such, will be considered.  

New and Material Evidence for Migraine Headaches

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran's claim for service connection for headaches was 
previously denied by the RO in December 1993.  Since this 
denial, the veteran has submitted VA outpatient treatment 
records, statements, and testimony at a hearing before an RO 
hearing officer and a VA examination was conducted.  VA 
outpatient treatment records in 1994 and 1995 noted diagnoses 
of chronic headaches secondary to in-service facial trauma.  
These records are both new, in that they were not previously 
considered by the RO, and material, in that they bear 
directly and substantially upon the specific matter under 
consideration.  Therefore, the Board finds that the veteran 
has submitted new and material evidence sufficient to reopen 
his claim for service connection for headaches.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease 
or injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996).  Alternatively, the second an 
third elements may be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by:  a) Evidence that a condition was "noted" during 
service or during an applicable presumption period; b) 
Evidence showing post-service continuity of symptomatology; 
and c) Medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997).  

The veteran has submitted evidence of a current disability.  
VA treatment records note continued treatment for chronic 
headaches.  

As required in the "alternative" method for submitting a 
well-grounded claim, the record shows that headaches were 
noted during service.  The veteran's service medical records 
note complaints of headaches in September and October 1981 
following the facial injury in August 1981.  Headaches were 
again noted in March 1982 following an auto accident in 
February 1982.  The veteran denied a history of headaches on 
a report of medical history at service separation and the 
examiner noted no headaches as a result of the left zygoma 
fracture at that time. 

The veteran has repeatedly stated that he has a continuity of 
symptomatology and testified at the August 1998 hearing that 
he had chronic headaches since the initial injury in 1981.  
VA treatment records beginning in July 1994, stated that the 
veteran's recurrent headaches were secondary to the 1981 
injury.  The Board notes that this conclusion was stated even 
in light of the noted history of headaches for only two-to-
three years.  

Based on the service medical records, the veteran's 
statements, and the VA outpatient treatment records, the 
Board finds that the veteran's claim for service connection 
for headaches is well grounded.  38 U.S.C.A. §5107(a) (West 
1991).  The VA has a duty to assist the veteran in the 
development of all facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a) (1999).  The claims folder 
contains all available service medical records and the RO has 
requested and received the available reports of VA medical 
examinations.  The veteran has not identified any further 
treatment records, which are not already of record.  It 
appears that all possible development has been completed, and 
the VA has satisfied its duty to assist the veteran under 
these circumstances.  38 U.S.C.A. § 5107(a).

VA treatment records in July 1994, April 1995, November 1995, 
April 1996, and May 1996 indicated that the veteran's 
headaches were secondary to the 1981 in-service facial 
trauma.  The initial finding in July 1994 was made based on 
the history of facial trauma during service, which is 
supported by the service medical records, and the veteran's 
report of headaches beginning in approximately 1991 or 1992.  
In the instant claim, as opposed to the claim for service 
connection for a nasal deformity, supra, the reported 
history, upon which the nexus opinions are based, is 
consistent with and supported by the service medical records.  
The VA examiner in August 1998 provided no opinion as to 
whether the veteran's headaches were secondary to the facial 
trauma in 1981.  A single VA outpatient record in August 1994 
noted that the veteran's headaches were unlikely to be 
related to the 1981 facial trauma.  The Board finds no basis 
in the record for granting more weight to this negative 
opinion than to the repeated VA opinions providing that the 
veteran's current headaches are due to the 1981 facial 
trauma.  As the evidence does not preponderate against the 
veteran's claim, entitlement to service connection for 
headaches is granted.  


Service Connection for Dental Trauma

This issue has been certified to be in appellate status.  It 
would appear that the notice of disagreement of August 11, 
1997 included this issue on the theory that the failure to 
adjudicate the issue the preceding month was tantamount to a 
denial.  The Form 9 of November 6, 1998, was within 60 days 
of the October 19, 1998, supplemental statement of the case.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps, 126 F.3d at 1468; see 38 C.F.R. §§ 3.303, 3.307, 3.309; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995). 

The record contains evidence of current dental disabilities.  
The VA fee basis examination in August 1998 noted decay of 
teeth #6 and 8 and pain in teeth #11, 12, and 13.  The Board 
notes that pain, in itself, is not a disability.  
No limitation of range of motion or bone loss were noted and 
no X-ray abnormalities of teeth #11, 12, and 13 were shown.  

The veteran's service medical records note treatment for a 
fracture zygomatic arch and the veteran has been awarded 
service connection for residuals of this fracture to include 
a deviated nasal septum.  The veteran's service medical 
records note extraction of 4 wisdom teeth in June 1983.  

The Board notes that the veteran's claim that his dental 
condition is secondary to VA surgery for his nasal septal 
deviation in May 1996 has been separately referred to the RO 
for further development and adjudication, under 38 U.S.C.A. § 
1151.  

The record contains no competent medical evidence providing a 
nexus between the tooth decay in teeth #6 and 8 and any 
incident of service.  The physician in August 1998 
specifically stated that such damage could not be caused by 
the inservice jaw injury.  Although the physician noted that 
the pain in teeth #11, 12, and 13 could be the result of 
nerve damage as a result of the facial fracture, such is not 
sufficient to establish a well-grounded claim.  The degree of 
medical certainty that is necessary for a medical opinion, 
sufficient to establish a plausible medical nexus, has been 
repeatedly discussed by the Court, with no clear picture 
resulting.  See Hicks v. West, 12 Vet. App. 86, 90-91 (1998) 
(discussing previous court findings regarding syntax 
necessary to establish medical nexus).  The Court has 
recognized that the determination, of what is a speculative 
opinion, is fact specific.  Bloom v. West, 12 Vet. App. 185, 
187 (1999).  However, in Bloom the Court recognized that an 
opinion, with no clinical data or other rationale to support 
it or other evidence of record to give it substance, was 
"purely speculative" and, therefore, an insufficient basis 
upon which to well ground a claim.  Id.  Without competent 
evidence providing a nexus between the veteran's current 
disability and any incident of service, including the facial 
fracture, the veteran's claim cannot be well grounded.  

The Board recognizes that there is no duty to assist in a 
claim's full development if a well-grounded claim has not 
been submitted.  See Morton v. West, 12 Vet. App. 477, 480 
(1999).  However, the Court has held that there is some duty 
to inform the veteran of the evidence necessary for the 
completion of an application for benefits, under 38 U.S.C.A. 
§ 5103 (West 1991), even where the claim appears to be not 
well grounded.  Beausoleil v. Brown, 8 Vet. App. 459, 465 
(1996); Robinette, 8 Vet. App. at 79-80.  The appellant has 
not identified any medical evidence that has not been 
submitted or obtained, which would support a well-grounded 
claim.  Thus, VA has satisfied its duty to inform the veteran 
under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 
9 Vet. App. 240, 244 (1996).


Increased Evaluation for Fractured Zygoma

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  When a veteran is awarded service connection for 
a disability and appeals the RO's rating determination, the 
claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
In the instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1999).

The veteran's fractured left zygoma is currently evaluated 
under Diagnostic Code 7800, for disfiguring scars of the 
head, face, or neck.  Under the Schedule, a 10 percent 
evaluation is warranted for moderate disfigurement.  A 30 
percent evaluation is warranted for severe disfigurement, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 50 percent evaluation is 
warranted for complete or exceptionally repugnant deformity 
of one side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  
Paralysis of the fifth (trigeminal cranial nerve) warrants a 
10 percent evaluation if moderate; 30 percent if severe; and 
50 percent if complete.  38 C.F.R. § 4.124a, Diagnostic Code 
8205.  Unilateral or bilateral ptosis is rated as 
disfigurement if less than one-half of the pupil is obscured.  
38 C.F.R. § 4.84a, Diagnostic Code 6019.  In every instance 
where the Schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation will 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).

In the instant case, the VA examiner in August 1998 noted 
that the veteran had mild ptosis on the left, a somewhat 
puffy left upper eyelid and "drooping" left eye.  These 
medical findings do not approximate a severe deformity of the 
face or marked and unsightly deformity of the eyelids.  The 
examiner stated that the conditions noted were mild and only 
"somewhat" puffy.  The veteran's symptomatology most 
closely approximates a moderate disfigurement, which warrants 
a 10 percent evaluation.  Although the veteran argues that a 
higher evaluation is warranted for disfigurement, the 
evidence of record preponderates against an evaluation in 
excess of 10 percent under Diagnostic Code 7800 for the 
veteran's residuals of a left zygoma fracture.  The VA 
records contain no mention of severe, unsightly, or marked 
disfigurement of the veteran's face.  

The veteran also noted numbness over the area of the original 
fracture.  The examiner in August 1998 also noted mild left-
side paresis of Cranial Nerve V.  However, mild paresis of 
this nerve does not warrant a compensable evaluation under 
the Schedule.  The remaining residuals alleged by the veteran 
as due to the in-service facial trauma have addressed 
separately by the Board and the RO.  


ORDER

New and material evidence having been received, the claim for 
service connection for headaches is reopened, and that claim 
is well grounded.

Entitlement to service connection for headaches is granted.

Entitlement to an evaluation in excess of 10 percent for 
service-connected left zygoma fracture is denied.  

Entitlement to service connection for residuals of dental 
trauma is denied.


REMAND

In his VA Form 9, received in November 1998, the veteran 
indicated disagreement with the RO's noncompensable 
evaluation of his service-connected deviated nasal septum, by 
October 1998 rating decision.  No statement of the case has 
been issued following this notice of disagreement.  See 38 
C.F.R. §§ 19.26, 19.29, 20.201 (1999).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should issue a statement of the 
case on the issue of entitlement to an 
initial compensable evaluation for 
service-connected deviated nasal septum, 
which summarizes the pertinent evidence, 
fully cites any applicable legal 
provisions, and reflects detailed reasons 
and bases for the determination.  The 
veteran should then be afforded the 
applicable time period in which to 
respond.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

